Citation Nr: 1009432	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-20 475	)	DATE
	)
	)

On appeal through the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee
from the Philadelphia, Pennsylvania Regional Office


THE ISSUE

Entitlement to a rating in excess of thirty (30) percent for 
replacement of the right knee.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim for an increased evaluation.

Subsequent to the issuance of a June 2008 Statement of the 
Case, the Veteran submitted additional evidence for 
consideration in connection with the claim on appeal.  
Although this material has not been reviewed by the RO, the 
Veteran submitted a waiver of RO jurisdiction in January 
2010, allowing the Board to accept this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304(c) (2009).

In January 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Nashville, Tennessee.  A 
transcript of that hearing has been associated with the 
claims file.

During the January 2010 hearing, the Veteran stated that he 
was recently diagnosed with a right ankle disability.  A June 
2009 treatment note, evaluating the Veteran's service-
connected right knee disability, states that he has pain in 
the left knee and a February 2008 treatment note reflects a 
diagnosis of osteoarthritis in the left knee.  As the issues 
of entitlement to service connection for a right ankle 
disability and a left knee disability, to include on a 
secondary basis to the right knee disability, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does not 
have jurisdiction over them.  These claims are REFERRED to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has experienced symptoms of severe painful 
motion and weakness in his right knee since filing an April 
2007 claim for increase. 

2.  The Veteran has not provided objective evidence of marked 
interference with employment or frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent 
disability rating for the service-connected right knee 
replacement have been approximated.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5055 (2009).

2.  The criteria for referral of an extraschedular evaluation 
of the right knee replacement are not met.  38 C.F.R. §§ 
3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic Codes 5014-5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2007, prior to 
adjudication, which informed him of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional medical records were 
subsequently added to the claims file.

The Veteran also was informed in the May 2007 letter as to 
how VA determines appropriate disability ratings and sets 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Nashville RO sent the Veteran a letter 
dated April 2008 that advised him, per Vazquez-Flores, of the 
criteria for entitlement to an increased evaluation under the 
specific diagnostic code assigned to his disability.  The 
Board observes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice in a claim for 
increased rating need not be "veteran specific" and need 
not include reference to impact on daily life or rating 
criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).   
As such, the Board finds that the duty to notify has been 
met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of VA medical center (VAMC) treatment reported by the 
Veteran.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The Veteran was afforded a VA examination for his right knee 
disability in May 2007.

Although the record, specifically the January 2010 hearing 
transcript, reflects that the Veteran received additional VA 
medical treatment in 2010 (records of which are not 
associated with the claims file), the Board concludes that 
there is sufficient medical evidence on file in order to make 
a decision.  Specifically, the Veteran has claimed 
entitlement to a sixty (60) percent disability rating (see 
hearing transcript) and, as that claim is being granted, he 
is not prejudiced by the lack of any records.  Thus, any such 
error is harmless and does not prohibit consideration of the 
matter on its merits.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

Further, the Veteran has been given ample opportunity to 
present evidence and argument in support of his claim and 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2009).

Increased Rating Claims

The Veteran is claiming entitlement to an evaluation in 
excess of 30 percent for his right knee disability.  

The Veteran's current 30 percent disability rating is 
pursuant to Diagnostic Code 5055.  Diagnostic Code 5055 is 
for knee replacement (prosthesis).  38 C.F.R. § 4.71a (2009).  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. §§ 4.10, 4.40, 4.45.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The guidance provided under DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
code provisions governing limitation of motion should be 
considered.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity; however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The Veteran's service-connected right knee disability is 
currently rated under Diagnostic Code 5055, which provides 
the following criteria for evaluating impairment arising from 
the prosthetic replacement of a knee joint:
  
?	For one year following the implantation of a knee 
prosthesis, a 100 percent disability rating is assigned.  



INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim for an increased evaluation.

Subsequent to the issuance of a June 2008 Statement of the 
Case, the Veteran submitted additional evidence for 
consideration in connection with the claim on appeal.  
Although this material has not been reviewed by the RO, the 
Veteran submitted a waiver of RO jurisdiction in January 
2010, allowing the Board to accept this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304(c) (2009).

In January 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Nashville, Tennessee.  A 
transcript of that hearing has been associated with the 
claims file.

During the January 2010 hearing, the Veteran stated that he 
was recently diagnosed with a right ankle disability.  A June 
2009 treatment note, evaluating the Veteran's service-
connected right knee disability, states that he has pain in 
the left knee and a February 2008 treatment note reflects a 
diagnosis of osteoarthritis in the left knee.  As the issues 
of entitlement to service connection for a right ankle 
disability and a left knee disability, to include on a 
secondary basis to the right knee disability, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does not 
have jurisdiction over them.  These claims are REFERRED to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has experienced symptoms of severe painful 
motion and weakness in his right knee since filing an April 
2007 claim for increase. 

2.  The Veteran has not provided objective evidence of marked 
interference with employment or frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent 
disability rating for the service-connected right knee 
replacement have been approximated.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5055 (2009).

2.  The criteria for referral of an extraschedular evaluation 
of the right knee replacement are not met.  38 C.F.R. §§ 
3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic Codes 5014-5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2007, prior to 
adjudication, which informed him of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional medical records were 
subsequently added to the claims file.

The Veteran also was informed in the May 2007 letter as to 
how VA determines appropriate disability ratings and sets 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Nashville RO sent the Veteran a letter 
dated April 2008 that advised him, per Vazquez-Flores, of the 
criteria for entitlement to an increased evaluation under the 
specific diagnostic code assigned to his disability.  The 
Board observes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice in a claim for 
increased rating need not be "veteran specific" and need 
not include reference to impact on daily life or rating 
criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).   
As such, the Board finds that the duty to notify has been 
met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of VA medical center (VAMC) treatment reported by the 
Veteran.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The Veteran was afforded a VA examination for his right knee 
disability in May 2007.

Although the record, specifically the January 2010 hearing 
transcript, reflects that the Veteran received additional VA 
medical treatment in 2010 (records of which are not 
associated with the claims file), the Board concludes that 
there is sufficient medical evidence on file in order to make 
a decision.  Specifically, the Veteran has claimed 
entitlement to a sixty (60) percent disability rating (see 
hearing transcript) and, as that claim is being granted, he 
is not prejudiced by the lack of any records.  Thus, any such 
error is harmless and does not prohibit consideration of the 
matter on its merits.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

Further, the Veteran has been given ample opportunity to 
present evidence and argument in support of his claim and 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2009).

Increased Rating Claims

The Veteran is claiming entitlement to an evaluation in 
excess of 30 percent for his right knee disability.  

The Veteran's current 30 percent disability rating is 
pursuant to Diagnostic Code 5055.  Diagnostic Code 5055 is 
for knee replacement (prosthesis).  38 C.F.R. § 4.71a (2009).  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. §§ 4.10, 4.40, 4.45.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The guidance provided under DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
code provisions governing limitation of motion should be 
considered.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity; however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The Veteran's service-connected right knee disability is 
currently rated under Diagnostic Code 5055, which provides 
the following criteria for evaluating impairment arising from 
the prosthetic replacement of a knee joint:
  
?	For one year following the implantation of a knee 
prosthesis, a 100 percent disability rating is assigned.  

?	Thereafter, the minimum disability rating which may be 
assigned, post-knee replacement is 30 percent.  

?	With intermediate degrees of residual weakness, pain or 
limitation of motion, adjudicators are instructed to 
rate by analogy to Diagnostic Codes 5256 (knee 
ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula); the maximum 
schedular evaluation available under any of these Codes 
is 60 percent for extremely unfavorable ankylosis of the 
knee (at an angle of 45 degrees or more) under 
Diagnostic Code 5256.  

?	Under Code 5055, a 60 percent disability rating is 
assigned for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  

The Veteran was granted service connection for a right knee 
disability in an April 1987 rating decision, which assigned a 
ten (10) percent disability evaluation, effective October 
1986.  A January 1991 rating decision increased the 
evaluation to twenty (20) percent, effective December 1990.  
The Veteran was granted a temporary total rating from 
December 1993 to February 1994 (March 1994 rating decision) 
and a schedular 100 percent rating from December 2005 to 
February 2007 (January 2006 rating decision).  The January 
2006 rating decision also assigned a thirty (30) percent 
rating, effective February 2007.  In an April 2007 claim, the 
Veteran contended that the 30 percent evaluation did not 
accurately reflect the current severity of his disability.  

A March 2006 letter from a VA physician states that the 
Veteran had his right knee replaced in December 2005 and 
could return to work in April 2006, but should be restricted 
to "light duty" for three (3) months pending re-evaluation 
in June 2006. 

A June 2006 letter from a VA physician indicates that the 
Veteran's knee was re-evaluated.  The letter states that the 
Veteran should not, at any time in the future, participate in 
running, kneeling, climbing stairs, or similar activities.

A November 2006 letter from the Federal Employees Retirement 
System (FERS) states that the Veteran's claim for disability 
retirement was approved.  However, a September 2007 letter 
from the Social Security Administration (SSA) reflects that 
the Veteran was denied entitlement to SSA disability benefits 
because "[he] [is] not disabled under [SSA] rules."

The Veteran was provided a VA examination in May 2007.  He 
informed the examiner that he experienced pain, weakness, 
stiffness, fatigability, and lack of endurance in his right 
knee.  The examiner observed that the Veteran wore a brace 
around his knee and used a cane to ambulate.  The examination 
report reflects that the Veteran stated he could walk no more 
than four (4) blocks or ten (10) minutes before right knee 
pain required him to rest.  The examiner measured the right 
knee's range of motion at zero (0) degrees extension and 90 
degrees flexion; there was no report of flare-ups or of 
additional pain, fatigue, or weakness upon repetition of 
motion.  Physical examination revealed tenderness of the 
suprapatellar tendon, but no laxity, negative Drawer signs, 
and stability.  The Veteran's gait was described as antalgic 
and the examiner provided a diagnosis of traumatic arthritis 
of the right knee, status post right knee replacement.  The 
Veteran informed the May 2006 VA examiner that he retired 
from a job as a federal law enforcement officer as a result 
of his knee disability.

A February 2008 VA treatment note reflects that the Veteran 
was seen for pain in his knee and lists his diagnosis as 
degenerative joint disease status post total right knee 
replacement.  He received an x-ray that revealed his status 
post right total knee arthroplasty showed no evidence of 
loosening.  

An October 2008 VA orthopedic treatment note reflects that 
the Veteran was seen again for pain that is described as 
constant and burning in the front of the knee and constant 
and aching in the rest of the knee.  The note reflects that 
the Veteran reported aggravation of the pain with walking, 
squatting, and climbing stairs and stated that he 
occasionally used a cane to ambulate.  An x-ray revealed his 
total knee arthroplasty components in reasonable alignment 
fixation.  The physician diagnosed anteroposterior 
instability of the knee, causing pes anserinus and iliotibial 
band tendinitis, and prescribed a brace.

A June 2009 treatment note reflects that the Veteran reported 
some pain relief with use of the prescribed brace, but that 
he still experiences "some degree of pain."  Physical 
examination revealed no joint effusion and range of motion 
from zero (0) to 100 degrees.  The physician recommended that 
the Veteran return in six (6) months for re-evaluation 
regarding possible surgical revision of the right knee.  

During the January 2010 hearing, the Veteran testified that 
he experiences "a lot of" constant pain all around his 
right knee and that the joint swells at the end of each day.  
He stated that the pain is occasionally so severe that it 
wakes him from sleep and pain relievers are ineffective.  He 
reported that he experiences weakness in his knee and that 
the joint has locked, causing him to fall on three (3) 
occasions.  The Veteran reported that he was seen for 
evaluation during the same week as the hearing and was 
informed that he would need either a partial replacement of 
the joint or another total replacement.  The Veteran was 
asked about the effects of the disability on his daily 
activities and stated that he currently works as a security 
guard and his employer is very accommodating, but that he 
cannot climb stairs or walk for long distances and the 
disability affects his relationship with his wife.

As noted, the Veteran is currently assigned a thirty (30) 
percent disability rating for his right knee disability.  A 
30 percent evaluation is the minimum rating assigned under 
Diagnostic Code 5055.  A 60 percent evaluation is appropriate 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  The report of 
a May 2006 VA examination reflects that the Veteran 
experienced pain, weakness, stiffness, fatigability, and lack 
of endurance in his right knee.  Since that examination, the 
Veteran has reported the same symptoms as well as an increase 
in pain.  Per Gilbert, the Board applies the benefit-of-the-
doubt doctrine in the Veteran's favor.  1 Vet. App. at 53-56.

In light of the foregoing, and with consideration of the 
factors set forth in DeLuca, the Board finds that the 
Veteran's service-connected right knee disability exceeds the 
criteria for a rating of 30 percent under Diagnostic Code 
5055 and more nearly approximates the criteria for a rating 
of 60 percent. 

The Board has reviewed the record to determine whether or not 
any other Disability Code may be applicable to the Veteran's 
disability (thus entitling him to a higher rating), but, as 
noted above, the maximum schedular evaluation allowable under 
the Diagnostic Codes used in analogous ratings is 60 percent.  
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension of leg), and 5262 
(impairment of tibia and fibula).  Further, only Code 5256 
allows the 60 percent rating and, as the Veteran has not been 
diagnosed with ankylosis, there is no basis for the 
application of that Code.

As the Board has determined that the Veteran's disability has 
most closely approximated the criteria for a rating of 60 
percent for the entire time period under consideration (per 
Hart, the period from one year before the claim was filed (21 
Vet. App. 505)), there is no basis for, or need to consider, 
a staged rating.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no objective evidence showing 
that, during the period under consideration, the Veteran's 
service-connected right knee replacement has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization 
associated with the disability in question.  Although the 
Veteran has reported that his knee disability has interfered 
with his employment (requiring him to retire from a job as a 
federal law enforcement officer), he reported present 
employment at the January 2010 hearing.  The Board notes that 
there is no objective evidence in the claims file that his 
knee disability markedly interferes with his ability to work, 
above and beyond that contemplated by his separate schedular 
rating.  See 38 C.F.R. § 4.1 (indicating that generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  
Therefore, in the absence of objective evidence of any of the 
factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating or sixty (60) percent for the right 
knee replacement is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


